Title: From George Washington to Benjamin Lincoln, 20 August 1789
From: Washington, George
To: Lincoln, Benjamin



Dear Sir,
New York August 20th 1789

I informed you on the 11th Inst. that a bill was before the House to provide for the Expences that might attend the Treaties & Negociations to be made with the Indian Tribes, and for the appointment of Commissioners to be employed in the same. This Bill has to day passed into a Law, and in consequence thereof I have nominated, and by & with the advice & consent of the Senate, have appointed you one of the three Commissioners to be employed in negotiating a treaty with the Southern Indians. Should you accept of this appointment it will be absolutely necessary for you to set off for this place immediately on the receipt of this Letter; for, as I mentioned in my last, the Treaty is to be held in Georgia on the Rock Landing on the Ochachee River the 15th of September, and the Commissioners must leave this place on or before the first day of September in order to be upon the spot on the day appointed. The propriety of this punctuallity will be obvious upon a consideration of the great expence which will be incurred by detaining so large a body of Indians as will probably attend this treaty, longer than is necessary to transact the business of the Treaty. A Vessel will be provided here to carry the Commissioners & everything requisite in the business to Georgia. The other Commissioners are not yet appointed, but they will undoubtedly be such characters as will comport with the respectability & importance of the Commission. If you have a suit of Regimentals it may be well to take them with you.
8 Oclock P.M. I have this moment received your letter of the 16th Inst. and am happy to find that the business of your office is in so favourable a train as you mention & that you can leave it

for a few months without inconvenience & come on immediately. I am, my dear Sir Your Affectionate friend & Obedt Sevt

G. Washington

